27 F.3d 562
74 A.F.T.R.2d 94-5155
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gary Steven COVINGTON, Plaintiff Appellant,v.United States of America;  Marjorie E. GORDON, IRS Agent,Defendants-Appellees,andFederal Reserve Board;  Jack McDonald;  Parma Corporation, Defendants.
No. 94-1318.
United States Court of Appeals, Fourth Circuit.
Submitted May 24, 1994.Decided June 17, 1994.

Gary Steven Covington, Appellant Pro Se.
Gary R. Allen, Charles Edward Brookhart, William J. Patton, United States Department of Justice, Washington, D.C., for Appellees.
W.D.N.C.
AFFIRMED.
Before PHILLIPS, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing Appellant's motions to quash a September 14, 1993, summons issued by the Internal Revenue Service to Parma Corporation.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Covington v. United States, No. MC-93-187-3-P (W.D.N.C. Jan. 31, 1994).  We deny Appellant's Petition for Stay Pending Appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED